Citation Nr: 0703100	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the thoracic spine, with chronic low back pain.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for arteriosclerosis of 
the aorta.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for organic brain 
syndrome with anxiety disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pneumonia/lung 
disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Review of the record reveals that the veteran began to 
receive Social Security Administration (SSA) benefits in 
April 2002.  The record also reveals that no attempt has been 
made to obtain these records or any associated Administrative 
Law Judge (ALJ) decision.  The Board notes the record does 
not indicate for what disability the veteran is currently 
receiving SSA benefits; however, the provisions which require 
that all relevant treatment records pertaining to the veteran 
be obtained include the records relating to an SSA 
determination concerning disability.  Under 38 U.S.C.A § 5106 
(West 2002 & Supp. 2005), the Social Security Administration, 
as well as any other Federal department or agency, shall 
provide information to the Secretary as the Secretary may 
request for purposes of determining eligibility for or the 
amount of said benefits or verify other information with 
respect thereto.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The Court has also held that an ALJ decision by the 
SSA is evidence which cannot be ignored and, to the extent 
its conclusions are not accepted, reasons and bases should be 
given therefor.  Collier v. Derwinski, 1 Vet. App. 413 
(1991).  As such, the Board finds a remand is necessary in 
order to obtain the veteran's SSA records.  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Subsequently, 
the Court issued a decision in the appeal of Kent v. 
Nicholson, No. 04-181 (Vet. App. March 31, 2006), which 
established new requirements regarding the VCAA notice and 
reopening claims.  The Court held that the VCAA notice in a 
matter where the veteran is attempting to reopen a claim must 
include the bases for the denial in the prior decision and VA 
must respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).

In the present appeal, the veteran was provided with notice 
of the type of information and evidence that was needed to 
substantiate his claims for service connection, but he was 
not provided with notice as to the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  In addition, the veteran was not sent 
a VCAA letter regarding reopening his claim for service 
connection for pneumonia and he was not advised of what 
evidence would be necessary to substantiate the element(s) 
required to establish service connection that were found 
insufficient in the previous denial, as required by Kent.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.	Ensure that all notification action 
required by 38 U.S.C.A. §§ 5103 and 
5103A (West 2002) are fully complied 
with.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2.	The Social Security Administration 
should be contacted and requested to 
provide a copy of the records relied 
upon in awarding the veteran disability 
benefits in 2002.  If available, a copy 
of the Administrative Law Judge's 
decision should also be obtained.  All 
efforts made in attempting to obtain 
these records must be documented.

3.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


